Case 2:21-cr-00185-MHT-SRW Document 4 Filed 04/27/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
*** THER DIVISION

UNITED STATES OF AMERICA

)
) XN -_ poe
v. ) CASENO.: A‘D\-o-— \8X- MH - Stes
)
)

y Stn lSa. Bowie Co van
WAIVER OF PERSONAL APPEARANCE AND CONSENT

TO CONDUCT INITIAL APPEARANCE AND-SUBSEQUENT HEARINGS -
BY VIDEO TELECONFERENCE/) CL

a \
oO
Due to outbreak of Coronavirus Disease 2019 (COVID-19), which has resulted in the
President of the United States’ declaring a national emergency and the Governor of Alabama’s
declaring a state public health emergency, and pursuant to Rules 5(f) and 10(c) of the Federal

Kew
Rules of Criminal Procedure, the Defendant hereby waives the right to attend his ‘initial appearance

£ i . hee

ind arpaigaigent in person and consents to having the initial appearance, his arraignment, and any
subsequent hearings conducted by video teleconference. I further understand that I have the right
to attend a detention hearing in person, pursuant to 18 U.S.C. § 3142(f). Based on the outbreak of

the virus and necessary health precautions, I consent to have that hearing, and all further hearings,

conducted by video teleconference as well.

MOL af =
cr h4-— _ up. u [24

ATTORNEY sa fae DATE

 

 
